DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/30/2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Dikau et al. (US. Pub: 2019/0086050 A1) in view of Zhang et al. (US. Pub: 2020/0132268 A1) of record. 
	Regarding claim 1, Dikau discloses (in at least figs. 2 and 5) a lamp unit comprising: a light source (abstract) including a plurality of light emitting sources (i.e. first and second light sources); a projection lens (7) configured to project light emitted from the light source toward a front of the lamp unit to form a required light distribution pattern (see at least fig. 5); and a light-transmitting body (1, 2) disposed between the light source (not shown; see abstract) and the projection lens (7) and configured to form a projection image by controlling transmission of light emitted from the light source (see at least fig. 5), wherein the light-transmitting body (1, 2) includes: a plurality of incident surfaces (see at least figs. 2 and 5) configured to receive a plurality of lights emitted from the plurality of light emitting sources (see at least figs. 2 and 5), respectively; an emission surface (5, 6) provided at an upper front surface of the light-transmitting body (1, 2) and extending directly along a focal plane that is positioned at a rear side of the projection lens (see fig. 5); and an inclined emission surface (best seen in at least fig. 2) provided at a lower front surface of the light- transmitting body (1) and spaced from the emission surface in a rear direction of the lamp by a predetermined distance (see figs. 2 and 5).
Dikau does not expressly the plurality of light emitting sources are provided on a common substrate; and the light-transmitting body and the substrate are supported by a lens holder that supports the projection lens.
Zhang discloses (in at least fig. 2) a lamp unit comprised of, in part, a plurality of light emitting sources ([0032]) are provided on a common substrate (8); and the light-transmitting body (6, 7) and the substrate (8) are supported by a lens holder (3) that supports the projection lens (1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to consider forming the plurality of light-emitting sources of Dikau on a common substrate, and the light-transmitting body and the substrate are supported by the lens holder that supports the projection lens as taught by Zhang for the benefit of producing a simple and compact lamp unit with reduce manufacturing steps.   
Regarding claim 2, Dikau as modified by Zhang discloses all the claimed limitations except for all of the projection lens, the light-transmitting body, and the lens holder are made of a resin, and the projection lens and the light-transmitting body are fixed to the lens holder by a laser welding.
However, Zhang discloses ([0034]) the light-transmitting body (i.e. the primary optical elements) comprised of, in part, silica gel for the benefits of high temperature resistance, good permeability, good replicability and capacity to realize complex structure design. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to consider forming the projection lens, the light-transmitting body, and the lens holder of Dakau as modified by Zhang with resin in order to simplify the manufacturing steps. Furthermore, it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination. 
Lastly, the limitation “light-transmitting body are fixed to the lens holder by a laser welding” is a product-by-process limitation. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding claim 3, Zhang discloses (in at least figs. 1-2, 6 and 7) a heat sink (9) configured to dissipate heat generated by the plurality of light emitting sources (see figs. 1-2), wherein the heat sink (9) is supported by the lens holder (3) in a state of being in surface contact with the substrate (8).
Regarding claim 4, Zhang discloses (in at least figs. 1-2) a heat sink (9) configured to dissipate heat generated by the plurality of light emitting sources ([0032]; i.e. the LEDs), wherein the heat sink (9) is supported by the lens holder (3) in a state of being in surface contact with the substrate (8).
Regarding claim 5, Zhang discloses (in at least figs. 1-2, 6 and 7) the lens holder (3) includes a positioning plate configured to position the heat sink (9) in a direction orthogonal to a front-rear direction of the lamp unit (see figs. 1 and 2).
Regarding claim 6, Zhang discloses (in at least figs. 1-2) the lens holder (3) includes a positioning plate configured to position the heat sink (9) in a direction orthogonal to a front-rear direction of the lamp unit (see figs. 1 and 2).
Regarding claim 7, Zhang discloses (in at least figs. 1-2) the lens holder (3) supports the substrate (8) and the heat sink (9) by a mechanical fastening (see figs. 1 and 2; see the screw in the mounting bracket 4 in fig. 2; [0040]-[0041]).
Regarding claim 8, Zhang discloses (in at least figs. 1-2) the lens holder (3) supports the substrate (8) and the heat sink (9) by a mechanical fastening (see at least figs. 1 and 2; see the screw in the mounting bracket 4 in fig. 2; [0040]-[0041]).
Regarding claim 9, Zhang discloses (in at least figs. 1-2) the lens holder (3) supports the substrate (8) and the heat sink (9) by a mechanical fastening (see at least figs. 1 and 2; see the screw in the mounting bracket 4 in fig. 2; [0040]-[0041]).
Regarding claim 10, Zhang discloses (in at least figs. 1-2) the lens holder (3) supports the substrate (8) and the heat sink (9) by a mechanical fastening (see at least figs. 1 and 2; see the screw in the mounting bracket 4 in fig. 2; [0040]-[0041]).
Regarding claim 11, Dikau discloses (in at least figs. 2 and 5) the plurality of incident surfaces of the light transmitting body (1, 2) includes at least one first incident surface (see figs. 2 and 5) and at least one second incident surface provided below the at least one first incident surface (see at least figs. 2 and 5), and wherein  the light transmitting body (2 and 5) is configured to form a low beam light distribution pattern by light that is incident from the at least one first incident surface and emitted from the emission surface (see fig. 7), and a high beam light distribution pattern ([0063]) by light that is incident from the at least one first incident portion and the at least one second incident portion and emitted from the inclined emission surface.
	Regarding claim 12, Dikau discloses (in at least fig. 5) the inclined emission surface of the light-transmitting body (1, 2) is inclined in the rear direction of the lamp with respect to a vertical plane orthogonal to an optical axis of the projection lens (7). 
	Regarding claim 13, Dikau discloses (in at least fig. 2) the light transmitting body further includes a horizontal surface extending from a lower end edge of the emission surface to an upper end edge of the inclined emission surface. 
	
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELMITO BREVAL whose telephone number is (571)270-3099. The examiner can normally be reached M-Th~ 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELMITO BREVAL
Primary Examiner
Art Unit 2875



/ELMITO BREVAL/Primary Examiner, Art Unit 2875